Citation Nr: 1112348	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable initial disability rating for a service connected inguinal hernia.

2.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicides.

3.  Entitlement to service connection for erectile dysfunction secondary to diabetes mellitus type II.

4.  Entitlement to service connection for loss of feeling in the bilateral lower extremities secondary to diabetes mellitus type II.

5.  Entitlement to service connection for loss of hair on the bilateral lower extremities secondary to diabetes mellitus type II.

6.  Entitlement to service connection for vision problems secondary to diabetes mellitus type II.
	
7.  Entitlement to service connection for prostatitis secondary to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to October 1968.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran's October 2006 claim was granted in-part and denied in-part in the September 2007 rating decision.  Specifically, the RO granted service connection for an inguinal hernia, evaluating the disability as non-compensable effective October 29, 2006, the date VA received the Veteran's claim.  In addition, the RO denied entitlement to service connection for diabetes mellitus type II, and for erectile dysfunction, loss of feeling and loss of hair of the lower extremities, vision problems and prostatitis, all due to diabetes mellitus type II.  The Veteran disagreed and perfected an appeal.  In an April 2008 rating decision, the RO granted service connection for a residual scar from hernia repair and evaluated the disability as 10 percent disabling effective October 29, 2006.

In November 2009, the Veteran and his representative presented testimony at a hearing at the RO before a local hearing officer.  In August 2010, the Veteran and his representative presented testimony at a video hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings have been associated with the Veteran's VA claims folder.

The issues of service connection for diabetes mellitus type II, erectile dysfunction, loss of feeling in the bilateral lower extremities, loss of hair on the bilateral lower extremities, vision problems and prostatitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected inguinal hernia disability is manifested by complaints of pain upon lifting weight in excess of 25-30 pounds, and no clinical evidence of an inguinal hernia.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his service-connected inguinal hernia is worse than VA has evaluated and he seeks a compensable disability rating.  The Board will first address preliminary matters and the render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2010).

In this case, with regard to the claim for an increased initial disability rating for service-connected inguinal hernia, the United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board observes that the Veteran has not contended, nor does the record indicate, that his claim has been prejudiced by a lack of notice regarding his claim for an increased disability rating.  See Goodwin supra at 137 [Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements].  Moreover, the Board observes that the Veteran was informed in a letter dated November 2006 of how VA determines a disability rating and an effective date.  

With regard to duty to assist, the Board observes that VA has obtained the Veteran's service treatment records, private medical records identified by the Veteran and VA treatment records.  VA has also provided the Veteran with an August 2009 VA medical examination regarding his service-connected inguinal hernia.  The Board finds that the examination report of record is sufficient to render a decision in this case regarding the Veteran's claim for a compensable disability rating.

For the reasons stated above, the Board finds that VA has met its duties to notify and assist the Veteran.

The Board also notes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  As noted in the Introduction, the Veteran and his representative have presented testimony at a local hearing before a local hearing officer and at a video conference hearing before the undersigned VLJ.

Entitlement to a compensable initial disability rating for a service connected inguinal hernia.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Assignment of a diagnostic code

The Veteran's inguinal hernia is rated noncompensably (0 percent) disabling under 38 C.F.R. § 4.114, Diagnostic Code 7338 [Hernia, inguinal].  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7338 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the primary diagnosed disability in the Veteran's case (inguinal hernia).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate and the Veteran has not requested that another diagnostic code be used.  The Board notes that the medical evidence does not indicate that the Veteran has a ventral hernia or a femoral hernia.  Thus, Diagnostic Codes 7339 and 7340 are not for application.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7338.

Specific schedular criteria

Diagnostic Code 7338 provides a noncompensable or zero percent disability rating for small, reducible, or without true hernia protrusion, or remediable hernias.  A 10 percent disability rating is provided for recurrent postoperative hernias that are readily reducible and well supported by truss or belt.  A 30 percent disability rating is provided for small recurrent postoperative hernias or unoperated irremediable hernias that are not well supported by truss, or not readily reducible.  A 60 percent disability rating is provided for large, recurrent postoperative hernias that are not well supported under ordinary conditions and not readily reducible when considered inoperable.  A note to Diagnostic Code 7338 provides an additional 10 percent disability rating for bilateral involvement.

Schedular rating

The Veteran suffered a hernia during service which was treated by a hernia operation.  Subsequent to service in 1973, the Veteran had an operation on the hernia.  In August 2009, the Veteran was seen by an examiner contracted to perform an examination for VA.  The examiner noted that the Veteran complained that he experienced pain for a few days when lifting even light loads or bending wrong.  At the August 2010 Board hearing, the Veteran stated that if he walks for any distance or lifts weights 25-30 pounds, he experiences pain for a few days.  See hearing transcript at pages 4 and 5.  The examiner noted the examination of the Veteran's abdomen revealed "no striae on the abdominal wall, no distension of superficial veins, no ostomy, no tenderness to palpation, no spenomegaly, no ascites, no liver enlargement and there is no aortic aneurysm."  The examiner concluded that "there was no inguinal hernia noted on examination," and that there was no ventral or femoral hernia noted.  The examiner noted that the effect on the Veteran's daily activity is limited lifting and that it had no effect on his employment as the Veteran is retired.  The Veteran stated that he takes over the counter pain medication for pain relief, has a riding tractor to perform lawn care duties, but has to hire others to have things requiring lifting around the house.  See hearing transcript at pages 6 and 7.

As noted, the Veteran's hernia disability is currently evaluated as noncompensable or zero percent disabling.  As noted above, under Diagnostic Code 7338 a noncompensable or zero percent disability rating is provided for small, reducible hernias or hernias without true hernia protrusion or remediable hernias.  In this case, the examiner stated that there was no inguinal hernia noted on examination.  The only manifestations of the hernia were the residual scar and subjective pain.  The Board notes that the Veteran was service-connected for the scar and receives a 10 percent disability rating for that residual of the hernia operation.  

In order to receive a 10 percent disability rating, the evidence would have to show that the Veteran's hernia was recurrent and readily reducible and well supported by truss or belt.  The Veteran testified that he uses no truss but rather that the hernia is supported by the netting material placed at the last operation.  See hearing transcript at page 4.  Moreover, there is no evidence the Veteran's hernia is recurrent.  Indeed, it was not evidenced at the August 2009 clinical examination.  The Board notes also that there is no evidence that the Veteran's hernia was unable to be supported by a truss or was not readily reducible.  For those reasons, the Board finds that the Veteran's hernia does not meet the criteria for a compensable disability rating under Diagnostic Code 7338.  The claim is not warranted.

Fenderson consideration

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
As noted, the singular examination report indicates that the Veteran's hernia does not meet the criteria of a higher compensable disability rating.  No other evidence of record indicates that the Veteran is entitled to a higher disability rating.  For those reasons, staged ratings are not appropriate.

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2008).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, with respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service- connected inguinal hernia disability.  As discussed, the symptoms described in the medical evidence do not support a conclusion that the application of the ratings schedule would not be appropriate.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluations adequately contemplate the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment. See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalizations for his hernia disability and although the Veteran's disability limits his ability to lift things around his home, he continues to perform many of the activities required in his daily life.  


ORDER

Entitlement to a compensable disability rating for service-connected inguinal hernia is denied.



REMAND

Reasons for remand

The Veteran served in the U.S. Navy as an aircraft mechanic.  He was assigned to a squadron of A-6 propeller aircraft that were stationed on board an aircraft carrier.  He contends that the aircraft he maintained were contaminated with herbicides when they escorted Agent Orange spray planes or flew in areas that had been sprayed with the herbicide, and that when he worked on the aircraft unprotected, he was exposed to Agent Orange.  He contends that he is entitled to a presumption of exposure to Agent Orange and that his diabetes mellitus should be service-connected as a result of his presumptive exposure.  He also seeks service connection for a number of other disorders that he maintains are secondary to or caused by the diabetes.  

Preliminarily, the Board observes that the Veteran does not contend that he served in-country in Vietnam or ever set foot in Vietnam, but rather contends that he was directly exposed to Agent Orange when he serviced aircraft that were contaminated with Agent Orange upon their return from Vietnam.  He has testified that he learned the aircraft he serviced had Agent Orange on the skin of the aircraft from the pilots that flew them.  Specifically, the Veteran has contended that unspecified histories indicate that the aircraft he serviced - the A-6 - was used to escort U.S. Air Force planes that sprayed Agent Orange or other herbicides in Vietnam.    The Board observes that the Veteran's service records indicate he was an aircraft mechanic assigned to a squadron that was afloat off the coast of Vietnam during the Vietnam War.  The Board further observes that VA has not attempted to obtain records that would substantiate the Veteran's contentions regarding exposure to Agent Orange.

The Board remands the claim for further evidentiary development to determine whether there are official records that may substantiate the Veteran's contentions. While the Board recognizes that VA does not have a duty to assist a veteran in development of a tangential or implausible theory of service connection (see Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition")) and that a Veteran must submit a plausible claim for benefits, the hurdle that a Veteran must clear is low.  See Skoczen v. Shinseki, 564 F.3d 1319 (Fed. Cir. 2009).  Indeed, the Court in Skoczen stated that VA may fail to satisfy its duty to assist unless there is no evidence submitted to support his claim.  In this case, the Board finds that the Veteran has, ever so slightly, cleared the hurdle.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall request in writing from the Veteran that he state with as much precision as he can the dates he served off the coast of Vietnam, and names of the squadrons and ships to which he was assigned during service off the coast of Vietnam.  Any response received from the Veteran shall be included in the Veteran's VA claims folder.

2.  Following completion of the foregoing, VBA shall craft a request using the information gained from the record and the Veteran's written response seeking information from the U.S. Navy History Center that can identify the location of Yankee Station and where the ships on which the Veteran served were located during the times the Veteran served on board them.  In addition, records should be sought that report incidence of U.S. Navy aircraft being exposed to herbicides during the Vietnam War.  Any records or response received should be associated with the Veteran's VA claims folder.

3.  VBA shall request in writing records from the U.S. Navy Bureau of Medicine that address or involve exposure of U.S. Navy aviators flying from aircraft carriers operating at or near Yankee Station who were exposed to airborne herbicides including Agent Orange.  In addition, records should be requested that pertain to exposure of Agent Orange or other herbicide for crews onboard carriers operating at or near Yankee Station.  Any records or response received should be associated with the Veteran's VA claims folder.

4.  Following the foregoing, VBA shall readjudicate the Veteran's claims for entitlement to service connection for diabetes mellitus type II, erectile dysfunction, loss of feeling in the bilateral lower extremities, loss of hair on the bilateral lower extremities, vision problems and prostatitis.  If the benefits sought on appeal remain denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


